Citation Nr: 0720994	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  04-38 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased rating for residuals of left 
wrist fracture, currently evaluated as 10 percent disabling.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
left knee disability.

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The veteran served on active duty from April 1975 to August 
1983.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  In that decision, the RO denied a rating in 
excess of 10 percent for residuals of left wrist fracture and 
denied applications to reopen service connection claims for 
left knee and cervical spine disabilities.

In March 2005, the veteran cancelled scheduled VA 
examinations of her left knee and cervical spine indicating 
she was withdrawing the claims.  As there is no written 
document satisfying the formal withdrawal criteria of record, 
the Board will proceed with appellate review of the claims.  
See 38 C.F.R. § 20.204 (2006).


FINDINGS OF FACT

1.  The veteran's service-connected residuals of left wrist 
fracture is manifested by slight range of motion loss and 
slight decrease in hand grip with fatigability.

2.  An unappealed RO rating decision in September 1999 denied 
a claim of service connection for a left knee disability on 
the basis that such disability was not shown to have had its 
onset in service or to be causally related to event(s) in 
service.

3.  Additional evidence submitted since the RO's September 
1999 rating decision is not new and material as it does not 
raise a reasonable possibility of substantiating the claim 
for service connection for a left knee disability.

4.  An unappealed RO rating decision in September 1999 denied 
a claim of service connection for a cervical spine disability 
on the basis that such disability was not shown to have had 
its onset in service or to be causally related to event(s) in 
service.

5.  Additional evidence submitted since the RO's September 
1999 rating decision is not new and material as it does not 
raise a reasonable possibility of substantiating the claim 
for service connection for a cervical spine disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of left wrist fracture have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Codes 5010, 5215 (2006).

2.  The RO's September 1999 rating decision denying service 
connection for a left knee disability is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.302(a) (1999).

3.  The evidence added to the record subsequent to the 
September 1999 RO rating decision denying service connection 
for a left knee disability is not new and material; the claim 
is not reopened.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.104, 3.156 (2006).

4.  The RO's September 1999 rating decision denying service 
connection for a cervical spine disability is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.302(a) (1999).

5.  The evidence added to the record subsequent to the 
September 1999 RO rating decision denying service connection 
for a cervical spine disability is not new and material; the 
claim is not reopened.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.104, 3.156 (2006).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1) (2006).  The notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  A section 
5103 notice for a service connection claim should notify a 
claimant of the criteria for establishing a disability rating 
and effective date of award.  See Dingess v. Nicholson, 19 
Vet. App. 473, 491 (2006).

The veteran filed her claims in October 2003.  A December 
2003 RO letter that preceded the initial adjudication advised 
her of the types of evidence and information deemed necessary 
to substantiate her claims and the relative duties upon 
herself and VA in developing her claims, to include notice 
that she held the ultimate responsibility to submit all 
evidence not in the possession of a federal agency.  She was 
specifically advised that her claims for service connection 
for left knee and cervical spine disabilities were previously 
denied and subject to the new and material standard.  She was 
notified of the definition of new and material evidence, and 
that her claims were previously "denied due to lack of 
continuity which would show a link between the conditions 
shown in service and the conditions noted in your 1999 
exam."  An August 2004 Statement of the Case (SOC) notified 
her of the Reasons and Basis for the denials and cited in 
full the provisions of 38 C.F.R. § 3.159(b)(1).  A March 2006 
RO letter advised her of the criteria for establishing a 
disability rating and effective date of award.

A notice error is presumed prejudicial to the veteran unless 
it is demonstrated that (1) any defect in notice was cured by 
actual knowledge on the part of the claimant, (2) that a 
reasonable person could be expected to understand from the 
notice provided what was needed, or (3) that a benefit could 
not possibly have been awarded as a matter of law.  Sanders 
v. Nicholson, 06-7001 (Fed. Cir. May 16, 2007).  In this 
case, the preadjudicatory RO letter in December 2003 
substantially complied with the VCAA mandates with the 
exception of advising her of the criteria for the downstream 
issues of establishing effective date of awards and initial 
disability ratings.  With respect to the new and material 
claims, this letter specifically advised the veteran of the 
previous basis for the prior final decisions, and the types 
of evidence and/or information deemed necessary to reopen the 
claims.  See Kent v. Nicholson, 19 Vet. App. 473 (2006).  Her 
representative has argued that VA has a duty to provide 
medical nexus opinion in the claims which evidences actual 
knowledge of the need for medical nexus evidence.  As the 
applications to reopen are denied, there is no prejudice to 
the veteran with providing postadjudicatory notice of the 
Dingess requirements as those issues are moot.  Furthermore, 
a uniform rating remains in effect for the left wrist 
disability so that the issue of an effective date of award is 
not implicated.  The Board finds, therefore, that the veteran 
has received all essential notice, has had a meaningful 
opportunity to participate in the development of her claims, 
and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).  

Regarding the duty to assist, the record includes the 
veteran's service medical records and VA treatment records.  
There are no outstanding requests to obtain private medical 
records for which the veteran has both identified and 
authorized VA to obtain on her behalf.  VA examination was 
provided to determine the nature and severity of her service-
connected left wrist disability.  The veteran's 
representative has argued that the examination report is 
inadequate as the claims folder was not available for review.  
The duty to assist does not automatically require an 
examiner's review of the claims file.  Rather, review of the 
claims file is required in cases when such review is 
necessary to ensure a fully informed examination or to 
provide an adequate basis for the examiner's findings and 
conclusions.  See VAOPGCPREC 20-95 (July 14, 1995); Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994).  In this case, the 
examiner did review available electronic medical records, and 
a history was taken from the veteran.  The examination report 
adequately assesses the current clinical status of 
disability, and there is no dispute as to the credibility of 
the history of injury and symptoms reported by the veteran.  
As such, a claims folder review is not necessary.  See 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The RO 
offered VA examination for the left knee and cervical spine 
disability claims, but the veteran cancelled the examination 
request indicating she was withdrawing the claims.  Absent a 
reopening of the claims, VA has no duty to provide medical 
examination or opinion on the claims for left knee and 
cervical spine disabilities.  38 C.F.R. § 3.159(c)(4)(iii) 
(2006).  The evidence of record is sufficient to decide the 
claims, and there is no reasonable possibility that any 
further assistance to the veteran would be capable of 
substantiating her claims.


II.  Left wrist disability

The veteran seeks a rating in excess of 10 percent for her 
residuals of left wrist fracture.  The Board reviews all the 
evidence in the veteran's claims folder, but discusses the 
most probative evidence regarding the current degree of 
impairment which consists of records generated in proximity 
to and since the claims on appeal.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).  The Board summarizes the relevant 
evidence where appropriate, and its analysis focuses 
specifically on what the evidence shows, or fails to show, on 
each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122 
(2000).

Historically, the veteran was seen during basic training with 
complaint of a dull constant left wrist pain with limitation 
of motion, swelling over the left metacarpal area, and 
discoloration of the thenar eminence.  Her initial x-ray 
examination in April 1975 was negative, but a subsequent x-
ray examination in June 1975 revealed findings suggestive of 
an old cortical break of the distal left radius.  An RO 
rating decision in September 1999 granted service connection 
for residuals of left (non-dominant) wrist fracture with 
traumatic arthritis, and assigned an initial 10 percent 
evaluation under Diagnostic Code 5010.

The veteran filed her claim for an increased rating in 
October 2003 reporting frequent pain and swelling of the left 
wrist that limited use of her hand.  

On VA examination in March 2004, she reported a progressive 
worsening of left wrist pain and arthritis since service.  
She was currently working as an assistant executive director 
of a small bus company.  She reported that her left wrist 
disability prevented her from manipulating doorknobs and 
opening jars.  She had difficulty with picking up her 
granddaughter.  Any forceful maneuvering of the left hand was 
painful, and she had pain during cold weather.  Her left 
wrist tended to swell a little bit on the ulnar side from 
time to time.  Her wrist was not as mobile as she preferred.  
She mostly treated her symptoms with Tylenol that helped 
relieve her symptoms.  She was right handed.  On inspection, 
there was slight swelling on the ulnar side of the left 
wrist.  Otherwise, the appearance of the wrist was normal and 
similar to the opposite side.  She had normal intrinsic 
muscles of the left hand when compared to the right.  Her 
finger joint motions of the left hand were normal.  
Supination and pronation of the left forearm was normal.  
Range of motion of the left wrist was slightly decreased and 
painful, especially near the end.  Her range of motion 
measured 0 to 50 degrees of extension, 0 to 80 degrees of 
flexion, 0 to 20 degrees of radial deviation, and 0-30 
degrees of ulnar deviation.  There was tenderness to 
palpation over the joint line on the ulnar side.  Her grip 
strength as measured with a dynamometer was 40 pounds on the 
left side as compared to 55 pounds on the right.  There 
appeared to be a decrease in grip strength with forceful 
motions in the left hand that continued for awhile.  Some 
fatigability was noted after forceful repetitive motions of 
the left wrist.  The examiner diagnosed status 



post left wrist fracture with traumatic arthritis.  The 
examiner also provided the following opinion:

The veteran is already service connected for 
traumatic arthritis of the left wrist.  It 
appears her condition is gradually getting worse, 
and she has difficulty doing heavy maneuvering 
with her left hand such as manipulating 
doorknobs, opening jars or picking up her 
granddaughter.  Symptoms are more pronounced in 
cold weather.  There is slight loss of range of 
motion of the left wrist in extension and in 
ulnar deviation.  Grip strength was slightly 
decreased.  Some fatigability is noted after 
repetitive use of the left wrist muscles.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006). 

The claimant bears the burden of presenting and supporting 
her claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  
In its evaluation, the Board shall consider all information 
and lay and medical evidence of record.  38 U.S.C.A. 
§ 5107(b) (West 2002).  When there is an approximate balance 
of positive and negative evidence regarding any issue 
material to the determination of a matter, the Board shall 
give the benefit of the doubt to the claimant.  Id.

Service connection for residuals of left wrist fracture was 
granted in September 1999, with assignment of a 10 percent 
disability evaluation under Diagnostic Code 5010.  This 
rating contemplates x-ray confirmed arthritis with objective 
evidence of painful but noncompensable limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2006).  Limitation 
of wrist motion is rated under Diagnostic Code 5215 for which 
the 10 percent rating currently assigned is the maximum 
schedular rating.  38 C.F.R. § 4.71a, Diagnostic Code 5010 
(2006).  Normal range of motion of the wrist is: dorsiflexion 
(extension) to 70 degrees, palmar flexion to 80 degrees, 
ulnar deviation to 45 degrees, and radial deviation to 20 
degrees.  38 C.F.R. § 4.71, Plate I (2006).

In this case, the 10 percent rating currently assigned is the 
maximum schedular rating for limitation of wrist motion under 
Diagnostic Code 5215.  There is no evidence of incapacitating 
episodes of arthritis to warrant consideration of a higher 
rating under Diagnostic Code 5010.  As the veteran has 
complained of weakness of the left wrist with VA examination 
showing slightly decreased grip strength and fatigability, 
the Board has considered the provisions of 38 C.F.R. §§ 4.40 
and 4.45 as interpreted in DeLuca v. Brown, 8 Vet. App. 202 
(1995).  However, as the veteran is receiving the maximum 
schedular rating for limitation of motion of the wrist, there 
is no basis for a rating greater than 10 percent based on 
limitation of motion due to any functional loss.  Johnston v. 
Brown, 10 Vet. App. 80 (1997).  See also Spurgeon v. Brown, 
10 Vet. App. 194, 196 (1997) (although the Board is required 
to consider the effect of the veteran's pain when making a 
rating determination, the rating schedule does not require a 
separate rating for pain).

The Board has also considered application of Diagnostic Code 
5214 which provides for a 20 percent disability rating for 
ankylosis of the non-dominant wrist.  Ankylosis is 
"immobility and consolidation of a joint due to disease, 
injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) (citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 
1987)).  Ankylosis was not found, as the veteran demonstrated 
motion of the wrist during the March 2004 VA medical 
examination.  Furthermore, the veteran's service connected 
disability does not involve impairment of supination or 
pronation, and there is no evidence that the left wrist 
disability results malunion or non-union of the radius or 
ulna.  As such, the criteria of Diagnostic Codes 5210, 5211, 
5213, and 5214 are not applicable.

Finally, the Board must consider whether the veteran's left 
wrist disability presents an exceptional or unusual 
disability picture so as to warrant referral of her case to 
the Director, Compensation and Pension Service for assignment 
of an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b) (2006).  
The criterion for a referral requires a 




finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The veteran has not been 
frequently hospitalized for her left wrist disability, and 
she is currently working.  Her difficulty with decreased grip 
strength is not unusual for her residuals of wrist fracture, 
and there is no lay or medical evidence that her left wrist 
disability, in and of itself, has resulted in marked 
interference with her employment.  Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
further action.  See VAOPGCPREC 6- 96 (Aug. 16, 1996).

Accordingly, the Board concludes that the preponderance of 
the evidence is against assignment of an increased disability 
rating for the veteran's service-connected left wrist 
disability.  The regulations establish disability ratings 
that are intended to compensate a veteran for average 
impairment in earning capacity due to a service-connected 
disorder.  38 U.S.C.A. § 1155 (West 2002).  Although the 
Board sympathizes with the veteran's difficulties due to this 
disorder, and finds her report of symptoms credible, the 
Board is constrained to abide by VA regulations.  The 
Secretary has determined that the maximum disability rating 
for limitation of motion of the wrist is 10 percent, and this 
evaluation encompasses a level of compensation for symptoms 
such as the veteran may experience and for any impairment in 
earning capacity due to these symptoms.  There is a lack of 
entitlement to a higher schedular evaluation under Diagnostic 
Code 5215.  


III.  Left knee and cervical spine

The veteran seeks to establish service connection for left 
knee and cervical spine disabilities.  The Board has an 
obligation to make an independent determination of its 
jurisdiction regardless of findings or actions by the RO.  
Rowell v. Principi, 4 Vet. App. 9, 15 (1993); Barnett v. 
Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 
1996).  An RO rating decision dated September 1999 denied 
claims of service connection for left knee and cervical spine 
disabilities on the basis that such disabilities were not 
shown to have had its onset in service or to be causally 
related to event(s) in service.  A September 20, 1999 RO 
letter advised her of the decision and her appellate rights, 
but she did not initiate an appeal.  See 38 U.S.C.A. 
§ 7105(b) (West 1991); 38 C.F.R. § 20.302(a) (1999).  These 
decisions, therefore, became final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a) 
(1999).

The veteran filed her claims to reopen in October 2003, and 
this appeal ensues from the RO's March 2004 rating decision 
denying the benefits being sought.  As a general rule, once a 
claim has been disallowed, that claim shall not thereafter be 
reopened and allowed based solely upon the same factual 
basis.  38 U.S.C.A. § 5108 (West 2002).  However, if the 
claimant can thereafter present new and material evidence, 
then the claim shall be reopened and the former disposition 
of the claim shall be reviewed.  Id.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  38 C.F.R. § 3.156(a) (2006); see 
also 66 Fed. Reg. 45620 (August 29, 2001).  Material evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  Id.  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  
Evidence is presumed credible for the purposes of reopening 
unless it is inherently false or untrue.  Duran v. Brown, 7 
Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The evidence relied upon in reopening the 
claim must be both new and material.  Smith v. West, 12 Vet. 
App. 312 (1999).

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active wartime and peacetime service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  Arthritis may be presumed to have 
been incurred in service, if the evidence shows that such 
disease became manifest to a degree of 10 percent or more 
within one year from 




separation from active service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307(a), 
3.309(a) (2006).

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In deciding 
claims on the merits, the Board will resolve reasonable doubt 
of material fact in favor of the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002).  The benefit of the doubt rule, 
however, does not apply to a new and material evidence 
analysis.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Evidence of record at the time of the RO's September 1999 
rating decision included the veteran's service medical 
records, her September 1998 application for compensation (VA 
Form 21-526), and a December 1998 VA examination report.  Her 
service medical records reflect her November 1975 treatment 
for upper back pain, in the right scapular and thoracic 
regions, assessed as viral syndrome with myositis.  In March 
1981, she reported left knee swelling after beginning a 
physical training (PT) program involving running on concrete 
surfaces.  Examination was significant for minimal effusion 
assessed as chondromalacia.  She was seen for right knee 
swelling in June 1981.  At that time, examination of the left 
knee was unremarkable.  On her reenlistment examination in 
January 1979, she reported a history of "off and on" 
bilateral knee pain for the last 2 or 3 years.  Her physical 
examination indicated "NORMAL" clinical evaluations of all 
bodily systems.  In March 1982, she was treated for thoracic 
spine pain following a motor vehicle accident.  Examination 
was significant for tenderness over T6-8, but x-ray 
examination of the thoracic spine showed no abnormalities.  
She was provided an impression of back pain secondary (2°) to 
strain.  In November 1982, she reported a history of 
bilateral knee pain, right greater than left.  She was given 
a temporary profile and prescribed quadricep strengthening 
exercises.  On her separation examination in June 1983, she 
reported a history of "[s]wollen or painful joints," 
"'[t]rick' or locked knee, leg cramps, and "[a]rthritis, 
[r]heumatism, or [b]ursitis."  She elaborated by reporting 
frequent pain and swelling of the right knee.  The examiner 
reported "see ortho (Bursitis.)" but indicated normal 
clinical evaluations of all bodily systems.

On her application for compensation in September 1998, the 
veteran reported a history of bilateral knee pain and 
swelling since service that preventing her from standing or 
walking more than an hour without severe pain.  She also 
reported a history of a painful and swollen neck since 
service.

On VA examination in December 1998, the veteran reported 
persistent knee pain since running on pavement in service.  
She reported left knee give way when standing for long 
periods of time.  She recalled having fluid aspirations in 
service, but did not recall the diagnosis.  She especially 
had difficulty when performing physical training in Germany.  
Her neck symptoms dated back to service.  She recalled being 
told two years previous that she might have a "little bit of 
arthritis."  Physical examination indicated diagnoses of 
chronic cervical strain and genu recurvatum of the left knee, 
possibly early degenerative joint disease.  X-ray 
examinations showed mild degenerative changes and disc 
disease at C2-C3 and C5-C6.  Her left knee showed no definite 
bony or joint abnormality.

Evidence of record since the RO's September 1999 rating 
decision includes the veteran's application to reopen wherein 
she reported a progressive worsening of pain in the back of 
her neck and top of back since service.  She also reported 
constant left knee pain and swelling since service.  

VA clinical records reflect the veteran's treatment for left 
knee pain and chronic posterior neck pain beginning in 
January 2003.  She reported the onset of her symptoms in 
service, including her history of a motor vehicle accident in 
service.  A February 2003 x-ray examination of the left knee 
revealed soft tissue fullness in the popliteal fossa, 
possibly on the basis of a Baker's cyst, but was otherwise 
unremarkable.  An August 2003 x-ray examination of the 
cervical spine showed degenerative changes affecting the 
cervical spine diffusely with posterior spurring at the C4, 
C5, C6 and C7 levels.  There was also osteophytic 
encroachment upon the neural foramina bilaterally.  An 
October 2003 Doppler sonogram of the left knee resulted 
showed complex fluid collection with internal debris and 
thick septations suggestive of a Baker's cyst with recurrent 
inflammation.  That same month, a magnetic resonance imaging 
(MRI) scan of the cervical spine showed multilevel discogenic 
degenerative changes within the cervical spine, and abnormal 
vertebral body marrow signal at C5, C6 and C7 likely due to 
discogenic endplate changes within the vertebral bone marrow.  
In July 2004, she reported a one year history of recurrent 
left knee effusions.  Her assessment was chronic degenerative 
meniscus tear likely given anterior laxity, and secondary 
quadriceps inhibition with resultant patello-femoral 
maltracking/pain.  An MRI examination of the left knee in 
July 2004 showed marked degeneration of the anterior horn of 
the lateral meniscus with evidence of tear and loss of 
intermeniscal substance; mucoid degenerative changes in the 
posterior horn of the medial meniscus; loss of articulating 
cartilage within the knee joint and extensive knee joint 
effusion; and several posterior Baker's cysts.  In May 2005, 
she reported using a treadmill regularly for about a mile 
twice per week upon until one year ago due to knee pain.  She 
underwent left knee arthroscopic surgery in June 2005. 

The new evidence consists of VA clinical records confirming 
current disabilities of the left knee and cervical spine that 
were established at the time of the RO's September 1999 
rating decision.  Notably, a March 2004 VA examination report 
was limited to examination of the service-connected left 
wrist disability.  None of this medical evidence cures the 
evidentiary defect present at the time of the September 1999 
rating decision as it does not suggest her current 
disabilities were first manifest in service, that arthritis 
was manifest to a compensable degree within one year from 
discharge from service and/or that there is an association 
between her current disabilities and active service.  As 
such, the newly submitted medical evidence is not material 
for purposes of reopening the claims as it does not relate to 
the unestablished facts in the final September 1999 RO rating 
decision.

The veteran's report of continuity of left knee and cervical 
spine symptoms since service is cumulative of evidence 
previously considered by the RO in September 1999.  Her lay 
beliefs that her current disabilities were first manifest in 
service and/or are causally related to event(s) in service 
are not material for purposes of reopening the claim.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993) (lay assertions 
of medical causation cannot serve as the predicate to reopen 
a claim under 38 U.S.C.A. § 5108).  In the absence of 
evidence that is both new and material, the claims of 
entitlement to service connection left knee and cervical 
spine disabilities cannot be reopened for review on the 
merits.  The applications to reopen, therefore, are denied.


ORDER

The claim for an increased rating for residuals of left wrist 
fracture is denied.

The application to reopen a claim of service connection for 
left knee disability is denied.

The application to reopen a claim of service connection for 
cervical spine disability is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


